United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2991
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Cameron R. Hagen,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: December 27, 2001
                              Filed: January 4, 2002
                                   ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       Cameron Hagen pleaded guilty to conspiring to manufacture and distribute
methamphetamine, see 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846 (1994 & Supp. V
1999); and to being a felon in possession of a firearm, see 18 U.S.C. §§ 922(g)(1),
924(a)(2) (1994). The District Court sentenced him to 188 months' imprisonment on
both counts and to concurrent three- and four-year terms of supervised release. On
appeal, counsel has moved to withdraw under Anders v. California, 386 U.S. 738
(1967), and has filed a brief arguing that the District Court should have imposed a
lower sentence within the guidelines range. Hagen has filed a pro se supplemental
brief arguing that (1) § 841(b)(1)(A) and (B) are unconstitutional; (2) the information
failed to state a violation of federal law because it did not allege that his acts were
unauthorized; (3) his felon-in-possession conviction is invalid because there was no
proof of a connection between the firearm and interstate commerce; and (4) the
District Court erred in sentencing him to 188 months on the felon-in-possession count
because the sentence imposed exceeds the statutory maximum.

      We agree that Hagen’s 188-month sentence on the felon-in-possession
conviction exceeds the statutory maximum of the offense as charged, and therefore
we modify the judgment on that conviction to be 120 months. See 18 U.S.C. §
924(a)(2); U.S.S.G. § 5G1.1(a) (2001); United States v. Maynie, 257 F.3d 908, 918-
19 (8th Cir. 2001).

       We reject Hagen’s other arguments because, even assuming he has not waived
these arguments through his plea agreement, (1) he was sentenced below the statutory
maximum provided in 21 U.S.C. § 841(b)(1)(C) (1994 & Supp. V 1999), and
therefore we need not consider his attack on the constitutionality of § 841(b)(1)(A)
and (B); (2) the information sufficiently stated the charged drug-conspiracy offense,
see United States v. White, 241 F.3d 1015, 1021 (8th Cir. 2001); and (3) the
indictment charged him with possession of firearms that had been transported in and
affected commerce, and he pleaded guilty to that charge, see Mack v. United States,
853 F.2d 585, 586 (8th Cir. 1988) (per curiam).

       Accordingly, we affirm the judgment as modified, and grant counsel’s motion
to withdraw.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-